PER CURIAM
Petitioner was convicted of two counts of burglary in the second degree and was sentenced to two five-year terms of imprisonment to run consecutively.
At petitioner’s prison term hearing, the Board of Parole (Board) established a history/risk score of 2, crime category 5 with a matrix range of 62 to 78 months and set petitioner at 62 months with a release date of January 5,1991.
Petitioner appealed from the final order of the Board dated August 15, 1986. The Court of Appeals affirmed from the bench.
Petitioner seeks review, alleging that the Board failed to satisfy the requirements of ORS 144.135 and to consider certain factors in mitigation. Petitioner’s procedural contentions are answered in Anderson v. Board of Parole, 303 Or 618, 740 P2d 760 (1987).
Petitioner received a set prison term of 62 months after the Board found that he produced a weapon during the burglary and threatened personal injury, and that petitioner had a history of repetitive assaultive conduct and a serious alcohol abuse problem. Petitioner stated no understandable mitigation at the Board hearing, and made no complaint as to the application of the consecutive sentences.
The decision of the Court of Appeals is affirmed.